WHEELER, District Judge.
This suit is brought upon the first claim of letters patent No. 843,755, dated June 15, 1886, and granted to the plaintiff for a machine for making' and drying chalk drops. These drops had been made before with a funnel-shaped vessel, having a handle and rubber stop for, by a blow, forming them upon boards, where they were dried. The specification sets forth that the “invention relates to an apparatus designed more especially for drying white lead and other pigments or comminuted pasty substances; and the invention consists principally of means for depositing the substance to be dried in small cones or hillocks upon a traveling belt or apron to which heat is applied,” and describes a machine having “an endless belt or apron placed upon drums, one of which may be revolved by hand or other power for causing the belt to travel slowly, which is heated by hot air or steam supplied through a pipe; and the pigment or other material to be dried is supplied to the upper surface of the belt in small cones or piles, from a hopper which has a series of openings made in its bottom, and is given an up and down motion for that purpose. The hopper is held by trunnions in slots in uprights of the main frame, and is given a slow upward and a sudden drop or downward motion by means of cams on the drive shaft. The drop motion of the hopper may be accomplished in various other ways, and, in order to cause the material to be dropped in perfectly formed cones, the outlets are made conical.”
The claim is for:
“(1) In a drying apparatus, an endless drying belt, and a hopper having’ holes in its bottom, combined with means, substantially as described, for lifting and dropping the hopper for depositing the material to be dried in small cones or hillocks upon the drying belt, substantially as and for the purposes set forth.”
In the alleged infringing machine no drums or endless belt or heat were used. The hopper was raised and let fall by a string over the uprights, and the drops were formed on slides, on which they were taken away and dried. It lacks the drying belt of the combination of this claim, construed with the specification or by itself; and really has nothing of that combination but the moving *1011hopper, and the uprights, which are not patented by themselves.; This claim, therefore, does not appear to be infringed. Let the' bill be dismissed.